DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The examiner recognizes that all original objections, interpretations under 35 U.S.C. § 112 (f), and rejections under 35 U.S.C. § 112 (b) previously stated for the original specification and claims are overcome by the amendments made by the applicant unless stated otherwise below.

Response to Arguments
	Applicant’s arguments with respect to the 35 USC § 101 rejection of claim(s) 1-6 and 8 have been fully considered and are persuasive. The Examiner respectfully withdraws the 35 USC § 101 rejection of the prior rejection of record. 
	Applicant’s arguments with respect to the 35 USC § 103 rejection of claim(s) 1-8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	A detailed and updated rejection follows bellow.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujimoto; Naotoshi (US 20180129981; hereinafter Fujimoto; of record in IDS) in view of Turato; John (US 20190130745; hereinafter Turato) and further in view of Ignaczak et al. (US 9858821; hereinafter Ignaczak).
Regarding Claim 1,
Fujimoto teaches
	the processor is configured to (Fujimoto: Paragraph [0066])
		detect person information from an in-vehicle camera image… (Fujimoto: Paragraph [0084], [0088] and [0090]; the disclosed system can use a camera to acquire information in the form of gender, hair length and color, etc.) 
		detect a potential passenger at each of the prescribed boarding-dropping points based on the person information, and (Fujimoto: Paragraph [0112]-[0117], FIG. 7)
		output, to the operation vehicle, the operation support information based on a detection result of the potential passenger, causing a change to the operation route of the operation vehicle. (Fujimoto: Paragraph [0130]-[0132])
Fujimoto does not teach
	An operation support device, comprising a processor configured to output operation support information regarding an operation vehicle that operates along an operation route passing through prescribed boarding-dropping points to board or drop passengers at the prescribed boarding-dropping points, wherein 
	…
	…taken by a photographing vehicle that is different from the operation vehicle,
However in the same field of endeavor, Turato teaches
	An operation support device, comprising a processor configured to output operation support information regarding an operation vehicle that operates along an operation route passing through prescribed boarding-dropping points to board or drop passengers at the prescribed boarding-dropping points, wherein (Turato: Paragraph [0036]-[0038])
It would be obvious for one with ordinary skill in the art before the effective filling date of the claimed invention to modify the configuration of the control device of Fujimoto with the control unit of Turato in order to have a unique, single integrated platform for communications between a connected user and a connected fleet management system. (Turato: Paragraph [0013])
Fujimoto, in view of Turato, does not teach
…taken by a photographing vehicle that is different from the operation vehicle, 
However in the same field of endeavor, Ignaczak teaches
…taken by a photographing vehicle that is different from the operation vehicle, (Ignaczak: Column 1, Lines 33-39; Column 2, Line 64 – Column 3 Line 19; Column 4, Lines 23-27; FIG. 4)
It would be obvious for one with ordinary skill in the art before the effective filling date of the claimed invention to modify the configuration of the control device and the control unit of Fujimoto and Turato with the photographing vehicle of Ignaczak for the benefit of enhanced capabilities for locating passengers to be picked up. (Ignaczak: Column 1, Lines 6-15)

Regarding Claim 2, 
Fujimoto, in view of Turato, and further in view of Ignaczak, teaches
	The operation support device according to claim 1, wherein the processor outputs the operation support information based on a result of determining whether the potential passenger is present at a yet-to-be-reached point where the operation vehicle has not yet arrived, among the prescribed boarding-dropping points. (Fujimoto: Paragraph [0112]-[0117], [0148] FIG. 7)

Regarding Claim 3, 
Fujimoto, in view of Turato, and further in view of Ignaczak, teaches
	The operation support device according to claim 2, wherein 
	the yet-to-be-reached point includes a first point; and (Turato: Paragraph [0033], FIG. 4 and 8; The first pick up point disclosed in the reference would be the first point of the yet-to-be-reached point)
	when determining that no potential passenger is present in the first point, the processor changes the operation route to a route without passing through the first point. (Turato: Paragraph [0038])
	The motivation to combine Fujimoto, Turato, and Ignaczak is the same as stated for Claim 1 above.

Regarding Claim 4, 
Fujimoto, in view of Turato, and further in view of Ignaczak, teaches
	The operation support device according to claim 3, wherein 
	when time required for the operation vehicle to operate along the route without passing through the first point is shorter than time required for the operation vehicle to operate along a route passing through the first point, the processor changes the operation route to the route without passing through the first point. (Turato: Paragraph [0037]-[0041]; the disclosed shuttle can make changes to the route it is following and may skip stops for various reasons such as no passengers at the stop, too many passengers on the shuttle, etc.)
The motivation to combine Fujimoto, Turato, and Ignaczak is the same as stated for Claim 1 above.

Regarding Claim 5, 
Fujimoto, in view of Turato, and further in view of Ignaczak, teaches
	The operation support device according to claim 3, wherein when a travel distance in a case of the operation vehicle operating along the route without passing through the first point is shorter than a travel distance in a case of the operation vehicle operating along a route passing through the first point, the processor changes the operation route to the route without passing through the first point.  (Turato: Paragraph [0037]-[0041]; the disclosed shuttle can make changes to the route it is following and may skip stops for various reasons such as no passengers at the stop, too many passengers on the shuttle, etc.)
The motivation to combine Fujimoto, Turato, and Ignaczak is the same as stated for Claim 1 above.

Regarding Claim 6, 
Fujimoto, in view of Turato, and further in view of Ignaczak, teaches
	The operation support device according to claim 1, wherein the processor acquires, as the person information, at least one of location information, behavior information, state information, and biometric information regarding a person detected from the in-vehicle camera image. (Fujimoto: Paragraph [0084]-[0090]; In the disclosed system, the camera is acquiring biometric information in the form of gender, hair length and color, etc. and sending that information to the control system)

Regarding Claim 7, the claim is analogous to Claim 1 limitations with the following additional limitations:
	an operation vehicle configured to operate along an operation route passing through prescribed boarding-dropping points to board or drop a passenger at prescribed boarding- dropping points; (Turato: Paragraph [0004], FIG. 2, 8 and 10)
Therefore the claim limitations are rejected under the same premise as Claim 1.

Regarding Claim 8, the claim is analogous to Claim 1 limitations and is therefore rejected under the same premise as Claim 1.

Regarding Claim 9,
Fujimoto, in view of Turato, and further in view of Ignaczak, teaches
	The operation support device according to claim 1, wherein the processor is further configured to control the operation vehicle to travel along the changed operation route.  (Turato: Paragraph [0040]-[0041], FIG. 10)
The motivation to combine Fujimoto, Turato, and Ignaczak is the same as stated for Claim 1 above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAULO ROBERTO GONZALEZ LEITE whose telephone number is (571)272-5877. The examiner can normally be reached Mon-Fri: 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on 571-270-3703. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/P.R.L./Examiner, Art Unit 3663                                                                                                                                                                                                        
/TYLER J LEE/Primary Examiner, Art Unit 3663